TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00823-CV


                                 In the Interest of F. L. H. A.


               FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
       NO. C2010-1443D, THE HONORABLE ANGELITA MENDOZA-WATERHOUSE,
                                JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant F.L.H.A. has filed an unopposed motion to dismiss this appeal,

informing the Court that the notice of appeal sent to this Court was actually a request for a de

novo appeal in the trial court of the IV-D Master’s Ruling under Texas Family Code Section

201.015. We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            _________________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Kelly and Smith

Dismissed on Appellant’s Motion

Filed: January 10, 2019